DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. BE2018/5081, filed on December 02, 2018.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on August 7, 2020 follows the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Status of Claims
Amendments to claims 22 – 32 and 40 have been entered.
Claims 22 – 41 are currently pending.  
Response to Remarks
In view of Applicant’s amendments, the Examiner withdraws the 112(a) and 112(b) rejections.  As such, any arguments are moot.    
Applicant states that Akita does not discloses a processor for calibrating at least one radar sensor by at least partly automatically defining and calculating parameters of boundaries of a predefined geometry.  See Remarks 12 – 13.  Applicant states that Akita does not calibrate because Akita discloses the detection of both long and short ranges simultaneously.  See Remark Pages 13 – 15.  
In response, the Examiner does not agree with Applicant’s remarks because the subject matter of claim 22 as broadly claimed could include a detection area that includes both short range and long range as shown Fig. 10 or a detection area as shown in Fig. 12.  Moreover, calibration is not defined in the claims.  One of ordinary skill understands that a processor would be require to determine what antennae to activate to achieve the desired detection area, the amount of scanning, and/or phase shifts required for digital beam forming (DBF).  See Akita Para. 47.  Nonetheless, Akita discloses “When a vehicle is stopped or travels at low speed, the vehicle control is mainly carried out to vehicles in the short distance and not to vehicles in the long distance. Therefore, vehicles in the long distance do not have to be detected. Therefore, if the vehicle is stopped or travels at low speed, target objects in the long distance are not detected and only those in the short distance are detected (Para. 48).”  Thus, Akita discloses an automatically defined detection area for a vehicle going at slow speeds which directly contract’s Applicant’s rationale that the detection areas of Akita are not automatically predefined.  
The rejection of claim 22 is now modified to include the secondary reference Bishop as necessitated by amendment.  
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Such claim limitation(s) is/are: means in claim 27, 29, 32 and 38.
Regarding claims 27, the “means for assisting” include a laser, image sensor, PIR sensor and Lidar.  See Spec. Para. 24.  
Regarding claim 29 and 38, the “means for triggering” can be done manually by a user or by default from start.  See Spec. Para. 17.
Regarding claim 32, the “means of the processor at least partly automatically defining and calculating parameters of a predefined geometry” is done to cause “scanning or beaming with the at least one radar sensor 4 the predefined geometry or area of interest 11 a plurality of times in at least one of the azimuth plane and the elevation plane.”  Thus, it appears that the processor is determining the phase shifts necessary to perform the required beamforming techniques as is known in the art in order to measure a detection area.  
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: communication module in claim 31.
The term “module” is a generic nonce term.  Neither the modifier “communication” nor functional language “for controlling a stand-alone electric or electronic device …” denote structure.  
The specification states “the communication means 7 can have a wired physical interphase 7b to an automation system or can have a wireless connection 7c, or can have both.”  See Spec. Para. 80.  In other words, the communication module is at least an interface of some sorts.  
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 22-26, 28-29, 31-37 and 39-41 are rejected under 35 U.S.C. 103 as being obvious over Akita (US 2008/0266169) in view of Bishop (US 2011/0199254).
Note: unless otherwise indicated, the citations are that of Akita.
As to claim 22, Akita teaches an electric or electronic device module comprising: 
an electric or electronic device (Fig. 1), 
a powering system for powering the electric or electronic device module (Given the broadest reasonable interpretation of a powering system is any type of system that provides power and that the system of Akita is clearly energized, e.g. powered on, in order to carry out operations, then one of ordinary skill could reasonably conclude that this limitation is inherent.), and 
at least one radar sensor (Fig. 1 at least items 1 and 6) having a detection range (yes, but see also Figs. 3-10), 
wherein the electric or electronic device furthermore comprises a processor (Fig. 1 item 8) adapted for calibrating the at least one radar sensor by at least partly automatically defining and calculating parameters of boundaries of a predefined geometry in which the at least one radar sensor has to measure (Para. 39-40 short distance and long distance see also Fig. 11 see also Para. 47 which discusses variety of ways, e.g. digital beam forming DFF, in which a radar can be calibrated to change detection area.  See also Para. 48 discusses changing the detection area to just short range when vehicle is moving at slower speeds.), in order to prevent the at least one radar sensor from taking into account measurements outside the predefined geometry (Para. 41 “It is determined in step S108 whether the processing has been completed to the maximum range gate set in step S104 or S105.”); 
wherein the predefined geometry is located within the detection range of the at least one radar sensor and is equally sized to or smaller than the detection range of the at least one radar sensor (Para. 39 “the number of range gates is 20, a region having 10 range gates or less is referred to as "short distance region," and a region having 11 to 20 range gates is referred to as "long distance region."” See also Para. 40-45).
It does not appear that Akita teaches the exclusion of detections outside of the predefined area, e.g. short range.  
In the same field of endeavor, Bishop discloses that an “Operator can also set up a polygon boundary to manually designate a desired detection area which, for example, will exclude returns from buildings and other permanent fixtures located around the airfield.”
In view of the teachings of Bishop, it would have been obvious to a person having ordinary skill in the art at the time of filing to modify the system as taught by Akita in order to exclude detections outside a predefined area, e.g. short range, to avoid unnecessary processing of unwanted detections thereby improving efficiency as well as ensuring the vehicle control system features of Akita react only to the necessary detections avoided unnecessary maneuvering, e.g. braking.  Also note that the polygon area is generated by a computer not the radar itself.  
As to claim 23, Akita in view of Bishop teaches the electric or electronic device module according to claim 22, further comprising a storage device for storing the parameters of the boundaries of the predefined geometry (Para. 40 “the maximum range gate number for processing is set to 10 that corresponds to the boundary between the short distance region and the long distance region in step s104. On the other hand, if it is determined in step S103 that the beam is not a short distance beam (beams 5 to 9), the maximum range gate number for processing is set to 20 in step S105” Here, the range gates are predetermined and thus stored and serve to define the geometry.).
As to claim 24, Akita in view of Bishop teaches the electric or electronic device module according to claim 22, wherein the at least one radar sensor is adapted for setting up a range-angle map of the predefined geometry by scanning in at least one of the azimuth plane and the elevation plane, and wherein the processor is adapted to, from the range-angle map, automatically determine the parameters of the predefined geometry in which the at least one radar sensor has to measure (Para. 38 “detection angle range” as shown in Fig. 10 see also Para. 47 “scanning”).
As to claim 25, Akita in view of Bishop teaches the electric or electronic device module according to claim 22, wherein the at least one radar sensor is adapted for detecting aiding elements present at the boundaries of the predefined geometry in which the at least one radar sensor has to measure and wherein the processor is adapted to automatically determine the parameters of the boundaries of the predefined geometry in which the at least one radar sensor has to measure from the location of the aiding elements (Para. 52 “A radar device according to a third embodiment includes a preceding vehicle determining portion 9 that determines a preceding vehicle among detected target objects as shown in FIG. 14 … In the short distance behind the preceding vehicle, the detection angle range may be widened so that vehicles coming to cut in can surely be detected.”).
As to claim 26, Akita in view of Bishop teaches the electric or electronic device module according to claim 22, wherein the at least one radar sensor is adapted for tracking a path of at least one moving target in and/or around the predefined geometry in which the at least one radar sensor has to measure and wherein the processor is adapted to automatically determine the boundaries of the predefined geometry from the tracked path (Id.  One of ordinary skill would infer that the preceding vehicle position can change relative to own vehicle thus requiring necessary updates.  Moreover, it is clear from paragraph 52 of Akita that the invention of Akita keeps track of the preceding object in order to anticipate other vehicles that can cut in.).
As to claim 28, Akita in view of Bishop teaches the electric or electronic device module according to claim 22, wherein the processor is adapted for regularly repeating defining and calculating the parameters of the boundaries of the predefined geometry of the at least one radar sensor for refining the determination of the boundaries of the predefined geometry in which the at least one sensor has to measure (Figs. 11 and 13).
As to claim 29, Akita in view of Bishop teaches the electric or electronic device module according to claim 22, furthermore comprising means for triggering the start of defining and calculating the parameters of the boundaries of the predefined geometry of the at least one radar sensor (Figs. 11 and 13 “start”).
As to claim 31, Akita in view of Bishop teaches the electric or electronic device module according to claim 22, further comprising a communication module for controlling a stand-alone electric or electronic device and/or for controlling and/or communicating with other electric or electronic device modules in an automation system (Para. 4 “The radar device is used in a vehicle control system such as a following distance control system used to control the distance between the vehicle and the preceding vehicle and a jam tracking system that allows the vehicle to follow the preceding vehicle during a traffic jam”).
As to claim 32, Akita in view of Bishop teaches a method for calibrating at least one radar sensor in an electric or electronic device module according to claim 22 in order to prevent the at least one radar sensor from taking into account measurements outside the predefined geometry, wherein calibrating the at least one radar sensor comprises setting a predefined geometry for the at least one radar sensor, the method comprising, by means of the processor at least partly automatically defining and calculating parameters of a predefined geometry in which the at least one radar sensor has to measure, the predefined geometry being located within the detection range of the at least one radar sensor and being equally sized to or smaller than the detection range of the at least one radar sensor (Paras. 39-45 and at least figures 10-13 as cited in claim 22 see also Para. 47).
As to claim 33, Akita in view of Bishop teaches the method according to claim 32, furthermore comprising storing the parameters representative of the boundaries of the predefined geometry (Para. 43 as cited in claim 22).
As to claim 34, Akita in view of Bishop teaches the method according to claim 32, wherein at least partly automatically defining and calculating parameters of a predefined geometry in which the at least one radar sensor has to measure comprises: scanning with the at least one radar sensor the predefined geometry in which the at least one radar sensor has to measure a plurality of times in at least one of the azimuth plane and the elevation plane, within a plane of view, defining a range-angle map after each scan, identifying at least three points forming a line in the scan plane, the line being perpendicular to a normal of a view angle of the at least one radar sensor, and determining, from the range-angle map and the identified points, the parameters of the boundaries of the predefined geometry in which the at least one radar sensor has to measure (Para. 38 “detection angle range” as shown in Fig. 10 see also Para. 47 “scanning”).
As to claim 35, Akita in view of Bishop teaches the method according to claim 32, wherein at least partly automatically defining and calculating parameters of a predefined geometry in which the at least one radar sensor has to measure comprises: scanning in at least one plane within the detection range of the at least one radar sensor, detecting the location of one or more aiding elements present at the boundaries of the predefined geometry in which the at least one radar sensor has to measure, and from the location of the aiding elements, defining the boundaries of the predefined geometry (Para. 52 “A radar device according to a third embodiment includes a preceding vehicle determining portion 9 that determines a preceding vehicle among detected target objects as shown in FIG. 14 … In the short distance behind the preceding vehicle, the detection angle range may be widened so that vehicles coming to cut in can surely be detected.”).
As to claim 36, Akita in view of Bishop teaches the method according to claim 32, wherein at least partly automatically defining and calculating parameters of a predefined geometry in which the at least one radar sensor has to measure comprises: scanning in at least one plane within the detection range of the at least one radar sensor, tracking a path of the at least one moving target through and/or around the predefined geometry, and from the tracked path, defining the boundaries of the predefined geometry (Id.  One of ordinary skill would infer that the preceding vehicle position can change relative to own vehicle thus requiring necessary updates).
As claim 37, Akita in view of Bishop teaches the method according to claim 36, wherein tracking the path of at least one moving target is performed by recording the direction of motion together with the actual spatial position of the at least one moving target with respect to the at least one radar sensor (the determination of preceding vehicle as taught by Akita in paragraph 52 would necessarily require direction, motion and position of said preceding vehicle.).
As to claim 39, Akita in view of Bishop teaches the method according to claim 32, furthermore comprising triggering the start of defining and calculating the parameters of the boundaries of the predefined geometry of the at least one radar sensor (“Figs. 11 and 13 “start”).
As to claim 40, Akita in view of Bishop teaches the method according to claim 39, wherein triggering the start of defining and calculating the parameters of the boundaries of the predefined geometry of the at least one radar sensor occurs automatically when the electric or electronic device module is switched on (Para. 8 “provide a radar device capable of detecting a target object by itself only in a range needed by a vehicle control system by changing the detection angle range depending on the distance without changing the hardware structure.).
As to claim 41, Akita in view of Bishop does not teach the method according to claim 39, wherein triggering the start of defining and calculating the parameters of the boundaries of the predefined geometry of the at least one radar sensor is performed manually by a user (Bishop: “Operator can also set up a polygon boundary to manually designate a desired detection area which, for example, will exclude returns from buildings and other permanent fixtures located around the airfield (Para. 56).”
In view of the teachings of Bishop, it would have been obvious to a person having ordinary skill in the art at the time of filing to modify the system as taught by Akita to allow for a manual option so that a user can exclude areas of known multipath sources thereby improving the signal-to-noise of the radar returns.  
Claims 27 and 38 are rejected under 35 U.S.C. 103 as being obvious over Akita in view of Bishop as applied to claims 22 and 32 and in further view of Liu (US 2016/0109566).
As to claim 27, Akita in view of Bishop teaches the electric or electronic device module according to claim 22, wherein the electric or electronic device module furthermore comprises means for assisting in defining and calculating the boundaries of the predefined geometry in which the at least one radar sensor has to measure and wherein the processor is adapted to automatically determine the boundaries of the predefined geometry from the measurement results of the assisting means (Para. 8 “provide a radar device capable of detecting a target object by itself only in a range needed by a vehicle control system by changing the detection angle range depending on the distance without changing the hardware structure.”).
The feature “means to assist” was interpreted under 112(f) to include another sensor or equivalent to aid the radar.  Akita does not teach an additional sensor or equivalent to aid the radar.
In the same field of endeavor, Liu teaches “camera assisted tracking of objects detected in radar signals. The camera assisted tracking may improve object position estimates over the previously mentioned prior art approaches using additional information regarding object position available from images captured by a camera sensor (Para. 14).”
In view of the teachings of Liu, it would have been obvious to add an additional sensor such as a camera to aid the radar as taught by Akita in view of Bishop in order to provide assisted tracking of the preceding vehicle as taught by Akita thereby improving the position measurement of said preceding vehicle.  
As to claim 38, Akita in view of Bishop teaches the method according to claim 32, wherein at least partly automatically defining and calculating parameters of a predefined geometry in which the at least one radar sensor has to measure comprises: further performing measurements by a means for assisting in the defining and calculating parameters of a predefined geometry in which the at least one radar sensor has to measure, and from the measurement results of the means for assisting in defining and calculating parameters of a predefined geometry in which the at least one radar sensor has to measure, determining the boundaries of the predefined geometry in which the at least one radar sensor has to measure (Para. 8 “provide a radar device capable of detecting a target object by itself only in a range needed by a vehicle control system by changing the detection angle range depending on the distance without changing the hardware structure.”  See also figures 11 and 13).
The feature “means to assist” was interpreted under 112(f) to include another sensor or equivalent to aid the radar.  Akita does not teach an additional sensor or equivalent to aid the radar.
In the same field of endeavor, Liu teaches “camera assisted tracking of objects detected in radar signals. The camera assisted tracking may improve object position estimates over the previously mentioned prior art approaches using additional information regarding object position available from images captured by a camera sensor (Para. 14).”
In view of the teachings of Liu, it would have been obvious to add an additional sensor such as a camera to aid the radar as taught by Akita in view of Bishop in order to provide assisted tracking of the preceding vehicle as taught by Akita thereby improving the position measurement of said preceding vehicle.  
Claim 30 is rejected under 35 U.S.C. 103 as being obvious over Akita in view of Bishop as applied to claim 22 and in further view of Morinaga (US 7,463,182).
As to claim 30, Akita in view of Bishop does not teach the electric or electronic device module according to claim 22, wherein the electric or electronic device module is adapted for being provided on or in an internal or external wall of a building, in or on a ceiling of a building or on a pillar that is located inside or outside a building or in a corner of a building.
Akita in view of Bishop teaches the radar/system being in a vehicle instead of a building, ceiling or pillar.  
In the same field of endeavor, Morinaga discloses an example as shown in figure 2 “a method of monitoring a prescribed area with a surveillance radar apparatus installed on an outside wall of a building.”
The issue here is whether substituting the vehicle as taught by Akita in view of Bishop with the wall as taught by Morinaga creates new synergy.  KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421 (citing Anderson’s-Black, Inc. v. Pavement Salvage Co., 396 U.S. 57 at 60-62 (1969)) .  Here, the radar would operate the same as far as detecting other objects and determine a short detection range and long detection range regardless of whether the radar is placed on a vehicle or in a wall of a building thus producing the same predictable result of detecting other objects and determining a short range and long range distance.  Id. at 415-421.  Thus, the combination of teachings of Akita with Morinaga would have been obvious because a person of ordinary skill is “a person of ordinary creativity, not an automation.” Id. at 421.  

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL W JUSTICE whose telephone number is (571)270-7029. The examiner can normally be reached 7:30 - 5:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erin Heard can be reached on 571-272-3236. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL W JUSTICE/Examiner, Art Unit 3648         

/ERIN F HEARD/Supervisory Patent Examiner, Art Unit 3648